Citation Nr: 0844062	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-09 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sickle cell anemia.

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to sickle cell anemia.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to sickle cell anemia.

4.  Entitlement to service connection for herniated disc/low 
back disability, to include as secondary to sickle cell 
anemia.

5.  Entitlement to service connection for hypertension, to 
include as secondary to sickle cell anemia.

6.  Entitlement to service connection for cervical spine 
disability.

7.  Entitlement to service connection for left knee 
disability.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from February 1980 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the veteran's claims of 
entitlement to service connection.

In August 2008, the veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas which was chaired by 
the undersigned Veterans Law Judge.   A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.

REMAND

After having carefully considered the veteran's claims, and 
for reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary and 
procedural development.  

Reasons for remand

Service records

The RO has requested and obtained a portion of the veteran's 
service records.  However, certain pertinent service records 
remain absent from the claims file.

The veteran's Form DD-214 shows that she served in the Coast 
Guard Reserves from August 1979 to September 1982.  Service 
treatment records dating from May 1979 to December 1980 have 
been obtained.  However, it appears that service treatment 
records dating from December 1980 to September 1982 
[including the veteran's separation examination] are absent 
from the claims file.

The veteran's complete service personnel records, if 
available, should be obtained and associated with the claims 
file

VA medical treatment records

The veteran's current diagnoses and treatment are material to 
the controversy in this case.  At the August 2008 Board 
hearing, the veteran indicated that she is currently 
receiving VA treatment for several of the disabilities which 
are the subject of her pending claims.  The Board believes 
that such medical treatment records are potentially relevant.  
Accordingly, any and all treatment records from Audie Murphy 
VA Hospital dated from February 2005 to present and 
pertaining to the veteran should be obtained and associated 
with the VA claims folder.

Social Security Administration records

The evidence of record indicates that the veteran receives 
Social Security Administration (SSA) disability benefits.  
Medical records associated with any such decision may shed 
light on the nature and origin of the veteran's claimed 
disabilities.  An effort should therefore be made to obtain 
such records.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty 
to assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits]. 

Secondary service connection

It is clear that the veteran has asserted entitlement to 
service connection for fibromyalgia, herniated disk/low back 
disability, hypertension, and chronic fatigue syndrome, on 
both a direct basis and as secondary to the claimed sickle 
cell anemia.  However, VCAA letters sent to the veteran by 
the RO in August 2004, March 2005 and June 2008 did not 
address the elements of secondary service connection.  

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA, and the 
Board is without authority to do so.  

Accordingly, the case is REMANDED for the following action:

1.	VBA should provide the veteran with 
a letter which specifically informs 
her of the evidentiary requirements 
for establishing secondary service 
connection in accordance to 38 
C.F.R. § 3.310.  

2.	VBA should contact SSA for the 
purpose of obtaining any records 
from that agency that pertain to 
the veteran's claims for disability 
benefits.  Any records so obtained 
should be associated with the 
veteran's VA claims folder.  Any 
notice from SSA that these records 
are not available should be noted 
in the veteran's claims folder.

3.	VBA should contact the appropriate 
records custodian(s) in an attempt 
to obtain the veteran's complete 
service treatment records from her 
period of Coast Guard Reserve 
service, as well as the veteran's 
service personnel records.  Any 
response should be associated with 
the veteran's claims folder, 
including, if warranted, a finding 
by VBA that any further search for 
the records would be fruitless.

4.	VBA should obtain the veteran's 
treatment records from the Audie 
Murphy VA Hospital in San Antonio, 
Texas dated from February 2005 to 
present.  All records so obtained 
should be associated with the 
claims folder.

5.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then 
readjudicate the veteran's claims.  
If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
and given an appropriate 
opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




